— Judgment unanimously affirmed. Memorandum: The record fully supports the suppression court’s finding that defendant made an effective waiver of his Miranda rights and, therefore, defendant’s motion to suppress oral and written statements to the police was properly denied (see, People v Williams, 62 NY2d 285; People v Williams, 174 AD2d 969; People v Matthews, 148 AD2d 272, 274, lv dismissed 74 NY2d 950; People v Bucknor, 140 AD2d 705, lv denied 72 NY2d 1043).
A review of the record reveals that defendant was not deprived of effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 146-147). Defendant has failed to preserve for our review his contention that the court erred in accepting his guilty plea (see, CPL 470.05 [2]), and we decline to review that issue in the interest of justice (see, People v Pellegrino, 60 NY2d 636; People v Moore, 150 AD2d 807, lv denied 74 NY2d 815). Moreover, defendant’s narration of the facts forming the basis of the crime pleaded neither casts material doubt upon his guilt nor draws into question the voluntary character of his plea (see, People v Lopez, 71 NY2d 662, 666). (Appeal from Judgment of Supreme Court, Erie County, Marshall, J. — Murder, 2nd Degree.) Present — Doerr, J. P., Green, Pine, Lawton and Davis, JJ.